Bussell, J.,
concurring specially. I concur in the ruling announced in the headnote, and agree that the judgment should be reversed, because the facts disclosed by the record in the particular case show that the accused was carrying the pistol only upon premises of which he was in lawful control, and which could properly be called his home. I do not think the act should be so construed as to authorize even a farmer to carry a pistol (unless he has a license) “anywhere on his farm where he may have occasion to go.” In' my opinion, the words “home or place of business,” as used in the act, may reasonably include that portion of a landlord’s premises of which he retains control, as well as his dwelling-house, and other buildings necessarily appurtenant thereto. This would include lands cultivated by croppers; for they are presumed to cultivate and gather the crops under the supervision of their landlord or his agent. But even farm lands, when occupied by tenants, can not be said to be included within either the term “hofne” or the term “place of business;” 'and the mere fact that the owner of the premises perhaps derives an income from the rental does not, in my opinion, authorize him, upon such portions of his farm land, to carry a pistol without having obtained the license required by law. In Boyd v. State, 10 Ga. App. 451 (73 S. E. 551), we held that where the cropper did not live in the same dwelling-house with the landlord, the dwelling-house of the landlord could not be held to be the cropper’s place of business. This ruling, which is adhered to by this court, was based upon the proposition that the status of the home and place of business (excepted by the statute from the operation of the law requiring a license) is fixed by the nature of one’s possession and occupancy, rather than by the nature *427of Ms ownership or the extent of1 his title. Farm land in the possession of a tenant,—either of one who pays standing rent or of one who pays a share of the crop as rental, is the home or place of business, or the home and place of business, as the case may be, of the tenant. During the continuance of the tenancy the landlord and owner is not entitled to the possession of the premises, but the tenant is. Premises which the owner has rented to another are neither his home nor his place of business, unless it be by virtue of some contract varying the usual relation of landlord and tenant. And hence, on such portions of a farm as are rented, a pistol can not lawfully be carried without a license.